Order filed June 3, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00589-CV
                                   ____________

                      1717 BISSONNET, L.L.C., Appellant

                                         V.

                 PENELOPE LOUGHHEAD, ET AL, Appellee


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-26155

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Defendants Exhibit 16.
      The clerk of the 157th District Court is directed to deliver to the Clerk of this
court the original of Defendants Exhibit 16, on or before June 10, 2016. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of Defendants Exhibit 16, to the
clerk of the 157th District Court.



                                              PER CURIAM